                                         UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF MICHIGAN - EDMI

         Michael Broughton                                                  Case No. 21-30270
In re:
                                                                            Judge:     Joel D. Applebaum
                          Debtor (s)                                        Chapter 13
                                                            /

                        DEBTOR(S) CHAPTER 13 CONFIRMATION HEARING CERTIFICATE


         At the next confirmation hearing in this case, the debtor(s) intends to: [Check ONE of the following]

         1. Request confirmation of the debtor's plan, because all timely objections of creditors and the trustee have
         been resolved. I have emailed to the trustee a proposed order confirming the plan, as required in paragraph 2 of
         the Chapter 13 Case Management Order.

         2. X Request confirmation of the debtor's plan, even though all timely objections have not been resolved. I have
         emailed to the trustee a proposed order confirming the plan, as required in paragraph 2 of the Chapter 13 Case
         Management Order. The parties are at an impasse in attempting to resolve these objections despite all reasonable
         efforts. The following are: (a) the parties whose timely objections have not been resolved; (b) their unresolved
         objections; and (c) the legal and factual issues that must be resolved by the Court in connection with
         confirmation:

                  Trustee Objections:      The Trustee is seeking amendments to schedules and additional documents.
                  Issues:                  The Debtor will make the appropriate amendments and provide the Trustee with
                                           the requested documents.

                  Creditor # 1:            ELGA Credit Union
                  Objections:              Credit Objects to the treatment of it’s claim.
                  Issues:                  Debtor has amended the plan to treat the claim.

                  Creditor # 2:            Midfirst bank
                  Objections:              Credit has objected to the treatment of its claims.
                  Issues:                  Debtor will make the appropriate amendments to treat the claim.

                  Creditor # 3:            State of Michigan
                  Objections:              Credit has objected to the treatment of its claims.
                  Issues:                  Debtor will make the appropriate amendments to treat the claim.




         3.    Request an adjournment of the confirmation hearing to          due to the following good cause:

         4. Dismiss the case. [The Court will construe this as a motion by the debtor to dismiss the case under
         Fed.R.Bankr.P. 1017(f)(2), and the Court will enter an order of dismissal and the case will be removed from the
         docket, unless the case was previously converted from Chapter 7, 11, or 12 to Chapter 13. In that event, a separate
         motion to dismiss must be filed within 10 days.]

         5. Convert the case to chapter 7. [The debtor must promptly file a separate notice of conversion under
         Fed.R.Bankr.P. 1017(f)(3), and pay the filing fee for such notice. Such notice of conversion will cause the case to
         be converted without the entry of an order of conversion.




              21-30270-jda        Doc 54     Filed 09/07/21      Entered 09/07/21 09:49:46          Page 1 of 2
                                                 /s/ Leo J Foley Jr
                                                 Leo J Foley Jr P76060
                                                 Debtor’s Attorney
                                                 2425 S. Linden Road., Ste C
                                                 Flint, MI 48532
                                                 810-720-4333
                                                 leo@bklawoffice.com




21-30270-jda   Doc 54   Filed 09/07/21   Entered 09/07/21 09:49:46     Page 2 of 2
